Russell, J.
This case is controlled by the decision of the Supreme Court in Conder v. Holleman, 71 Ga. 93, and the decisions of this court in Taylor v. National Cash Register Co., 8 Ga. App. 288 (68 S. E. 1009), and Fountain v. Fountain, 7 Ga. App. 362 (66 S. E. 1020). Under these decisions, the c.ourt erred in holding that the judgment lien was superior to the reservation of title made by a vendor of property sold after the judgment was obtained. This is true .notwithstanding that the written contract of sale in which title was reserved was not attested in such a way as to be admissible to record. A judgment creditor whose lien antedates the contract of sale is not one of the “third parties” referred to by the law regarding conditional sales, as embodied in section 3318 of the Civil Code. See In re Atlanta News Publishing Co., 160 Fed. 519; Central Trust Co. v. Marietta & North Georgia R. Co., 48 Fed. 868 (1 C. C. A. 133). The decisions cited and relied upon by the defendant in error are, upon their facts, distinguishable from the decisions of the Supreme Court above cited. Judgment reversed.